Citation Nr: 0305388	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  97-21 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for a low back 
disorder.  

2.	Entitlement to service connection for the residuals of 
dental trauma.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1997 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in January 1999.  The Board remanded the case in 
September 1999.  It was returned to the Board in March 2003.

Regarding the issue of service connection for the residuals 
of dental trauma, it is noted that the Board is undertaking 
additional development of this issue pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903.  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDING OF FACT

A low back disorder was not present during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.


CONCLUSION OF LAW

A low back disorder was neither incurred in nor aggravated by 
service nor may arthritis of the lumbosacral spine be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board observes that an enacted law, the Veterans Claims 
Assistance Act of 2000 (VCAA), and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well- grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case and Supplemental 
Statement of the Case on the issue.  In addition, the Board 
Remanded the case for development in September 1999 and the 
veteran was given written notification of the provisions of 
the VCAA and how they affected his claim by letter from the 
RO in April 2001.  These documents provided notification of 
the information and medical evidence necessary to 
substantiate this claim.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  The veteran has been afforded a VA examination 
during the course of this claim and received a hearing before 
the undersigned member of the Veterans Law Judge in January 
1999.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  It appears that there is no additional evidence that 
could or should be obtained, regardless of which party would 
responsible for submitting the evidence.  The veteran so 
indicated in statements dated in November and December 1999.  
As such, more specific notice is not indicated.  

II.  Service connection for low back disorder

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran's main contention is that he sustained an injury 
of his low back when he fell approximately 20 feet from a 
telephone pole on which he was working.  Review of the 
service medical records shows that this accident occurred in 
May 1953.  The record shows that the veteran sustained an 
injury of his right ankle for which he was hospitalized.  
Physical examination at that time showed no complaints or 
manifestations of a low back disorder.  On examination for 
separation from service clinical evaluation of the spine was 
normal.  

Medical records from Lester E. Cox Medical Center, dated in 
March 1982, show that the veteran was admitted for low back 
and left lower extremity pain of ten days duration sustained 
in a fall from a broken chair.  It was reported for clinical 
purposes that the veteran had undergone a lumbar laminectomy 
in 1971.  A lumbar spine X-ray study was negative.  A 
myelogram study showed a small extradural defect, 
bilaterally, at the L4-5 level that was considered to be 
probably postoperative.  CT scan showed the same abnormality.  
The diagnosis was acute and chronic lumbosacral strain, with 
left lower extremity pain.  

An examination was conducted by VA in September 1997.  The 
pertinent diagnosis at that time was degenerative joint 
disease of multiple joints, including the lumbar spine.  An 
examination report, dated in December 1998, was received from 
Michael S. Clarke, M.D.  He related several disabilities, 
including ankle and right wrist disorders, to the veteran's 
history of fall in 1953.  He indicated that the veteran had 
related an injury of the low back, with injury if the discs, 
to the accident that occurred in 1953.  

An examination was conducted by VA in May 2001.  At that 
time, the examiner was asked to review the medical records 
and comment upon the possibility that the veteran's current 
low back complaints could be related to the injury that 
occurred in May 1953.  After relating the veteran's medical 
history and conducting an examination, the impression was 
degenerative disc disease.  It was the examiners opinion that 
it was just as likely that this had resulted from surgeries 
that were performed in 1971 as from any other thing in the 
record and that there was no evidence that would connect this 
to the fall the veteran sustained in 1953.  

The record shows that the veteran sustained an injury in a 
fall in May 1953, but there is was indication at the time of 
the accident that he sustained a resulting back disorder.  
The Board has explored the possibility that a relationship 
could exist, as the veteran indicated in the testimony given 
at his hearing in January 1999, but the majority of the 
medical evidence is not favorable to the veteran.  There is 
no affirmative medical opinion linking the 1953 fall with the 
development of the veteran's back disorder.  Dr. Clarke, who 
performed an evaluation in 1998, related several disorders to 
the veteran's accident, but only related the back disorder as 
it was reported as history by the veteran.  There is no 
indication that Dr. Clarke actually reviewed the veteran's 
claims file or medical records in detail.  The VA examiner 
who evaluated the veteran in 2001 rendered an opinion that 
there was no evidence to connect the back disorder with the 
accident after a complete review of the medical records.  The 
opinion rendered in 2001 is considered to be of greater 
probative value than the opinion of Dr. Clarke, who related a 
possible relationship between the 1953 accident and the 
development of a back disorder by history only.  Under these 
circumstances, service connection is denied.  


ORDER

Service connection for a low back disorder is denied.  



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

